Citation Nr: 1032669	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  07-17 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for peripheral neuropathy 
of the upper extremities, to include as secondary to service-
connected diabetes mellitus.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to September 
1968.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from August 2005 and May 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In August 2009, the Board remanded this case for additional 
development, and the case has been returned for further appellate 
review.

As discussed in the August 2009 remand, the Board has declined to 
consider whether service connection for depression should be 
awarded pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(holding that when a claimant makes a claim, he is seeking 
service connection for symptoms regardless of how those symptoms 
are diagnosed or labeled).  The Board distinguished case at hand 
from Clemons because that case concerned VA's failure to consider 
a claim of entitlement to service connection for a psychiatric 
disability other than the one specifically claimed, even though 
the Veteran was seeking service connection for the claimed 
psychiatric symptomatology.  In the case at hand, however, VA has 
already adjudicated the claim of entitlement to service 
connection for depression.  The Veteran was notified of the 
denial of this claim and of how to perfect an appeal, and he 
chose not to do so.  Thus, unlike Clemons, this is not a case in 
which VA has ignored the issue of entitlement to service 
connection for depression.  Rather, it has been specifically 
denied by the RO, and the Veteran subsequently appealed only the 
claim for PTSD.  The Board therefore found, and continues to 
find, that it does not have jurisdiction over the issue of 
entitlement to service connection for depression.

The issue of entitlement to service connection for peripheral 
neuropathy of the upper extremities is addressed in the REMAND 
portion of the decision below and REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is at least an approximate balance of positive and negative 
evidence regarding whether the Veteran has a current diagnosis of 
PTSD related to his service in Vietnam.


CONCLUSION OF LAW

Resolving the benefit of the doubt in favor of the Veteran, PTSD 
is due to disease or injury that was incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States Code, 
concerning the notice and assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009)).  In addition, VA published 
regulations, which were created for the purpose of implementing 
many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 
(2009)).

In light of the favorable decision as it relates to the issue of 
entitlement to service connection for PTSD, any error by VA in 
complying with the requirements of VCAA as to this issue is moot.



II.  Service Connection

The Veteran has claimed entitlement to service connection for 
PTSD, which he essentially contends developed as a result of his 
military service in Vietnam.  

In general, applicable laws and regulations state that service 
connection may be granted for disability resulting from a disease 
or injury incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or 
injury occurred in service alone is not enough; there must be 
disability resulting from that condition or injury.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence of a 
current diagnosis of PTSD, credible supporting evidence that the 
claimed in-service stressor(s) occurred, and a link between the 
current diagnosis and the claimed in- service stressor(s).  38 
C.F.R. § 3.304(f) (2009).  See also Cohen v. Brown, 10 Vet. App. 
128 (1997).

If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. § 
3.304(f)(1) (2009); see also, 38 U.S.C.A. § 1154(b) (West 2002 & 
Supp. 2009).  

The ordinary meaning of the phrase 'engaged in combat with the 
enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a veteran 
have participated in events constituting an actual fight or 
encounter with a military foe, or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Mere service 
in a combat zone does not establish that a veteran engaged in 
combat with the enemy.  Id.  Service department evidence that a 
veteran engaged in combat or that a veteran was awarded the 
Purple Heart Medal, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  VAOPGCPREC 12-99 (Oct. 18, 1999).

Furthermore, effective July 13, 2010, VA amended its adjudication 
regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  Specifically, 
the final rule amends 38 C.F.R. § 3.304(f) by redesignating 
current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and 
(f)(5), respectively, and by adding a new paragraph (f)(3) that 
reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  

75 Fed. Reg. 39845 (July 13, 2010).  

The provisions of this amendment apply to applications for 
service connection for PTSD that were appealed to the Board 
before July 13, 2010 but have not been decided by the Board as of 
July 13, 2010.  

Otherwise, the law requires verification of a claimed stressor.  
Where a determination is made that the veteran did not 'engage in 
combat with the enemy,' or the claimed stressor is unrelated to 
combat, the veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  In such cases, the record must include 
service records or other credible evidence that supports and does 
not contradict the veteran's testimony.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  Moreover, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed in-
service stressor.  See Moreau, 9 Vet. App. at 395-396.

The issue at hand was previously remanded in the August 2009 
Board decision in order to attempt stressor verification.  This 
remand occurred prior to the changes to 38 C.F.R. § 3.304(f) and 
thus did not contemplate the possibility of establishing a 
stressor based solely upon lay testimony regarding the 
circumstances of the Veteran's Vietnam service.  However, a 
specific reported stressor was verified on remand, and the Board 
is granting service connection for PTSD based upon this 
corroborated stressor.  Thus, the Board need not apply the 
revised 38 C.F.R. § 3.304(f) at this time.

As noted in the August 2009 Board remand, service personnel 
records reflect the Veteran served in Company C, 125th Signal 
Battalion, 25th Infantry Division, and that he was in Vietnam 
from October 1967 to September 1968.  One of his reported 
stressors involves his base in Dau Tieng having been overrun by 
Vietcong in May or June 1968.  The Veteran described having been 
thrown off his cot when the villa in which they slept took a 
direct hit.  He reported having injured one of his feet, possibly 
his left one, during the attack.  His service treatment records 
report that he was treated for a sprained left ankle on May 17, 
1968, after having twisted it the day before.  On remand, this 
information was submitted to the Defense Personnel Records 
Information Retrieval System (DPRIS) to attempt verification.

A February 2010 DPRIS response reflects that the 125th Signal 
Battalion's areas of operation included Cu Chi, Nui Ba Den and 
Dau Tieng.  Daily Staff Journals submitted by the 25th Infantry 
Division from January 31, 1968, and August 29, 1968, verify 
attacks at Dau Tieng.  Furthermore, Operational Report- Lessons 
Learned (OR-LL) that were submitted by the 2nd Signal Group 
verify that Dau Tieng came under rocket and mortar attack in 1968 
on May 1, 5, 8, 11, 12, and 25; and July 4, 24, and 25.  

Taken together, the Board finds that the Veteran's presence 
during attacks at Dau Tieng has been verified.  Therefore, the 
Board will next determine whether the Veteran currently suffers 
from PTSD that is linked to his verified stressor.  

A March 2004 private medical record reflects that the Veteran was 
hospitalized because of major depression with suicidal ideation.  
It notes that the Veteran was very depressed and was having 
flashbacks from his Vietnam service.  Another March 2004 record 
from this hospitalization, this one from the Veteran's treating 
psychiatrist, does mention that the Veteran has diagnoses of 
major depression, PTSD, and generalized anxiety disorder.  The 
Veteran was noted to be reliving some of the experiences 
surrounding his Vietnam service, including having seen a lot of 
people who were killed and having to move dead bodies.  

A May 2004 Report of Psychiatric Status completed by the 
Veteran's psychiatrist in connection with a request for Social 
Security Administration (SSA) benefits endorses and provides 
details concerning diagnoses of PTSD and anxiety pursuant to the 
Fourth Edition of the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV).  
The psychiatrist noted that the Veteran had some flashbacks to 
Vietnam secondary to the Iraq War.

According to a January 2005 VA mental health evaluation, the 
Veteran was looking to be assessed for PTSD so that he might 
refile a service connection claim.  The social worker who 
conducted this examination diagnosed depression, not otherwise 
specified, but not PTSD.  The basis for this diagnosis is not 
entirely clear, as the Veteran did describe service-related 
stressors at this appointment.  It is therefore unclear whether 
the social worker found the Veteran's reported stressors to be 
unverified or insufficient, or whether PTSD was not diagnosed 
based upon the Veteran's not having satisfied one of the other 
DSM-IV criteria.

A February 2005 letter from the Veteran's Vet Center social 
worker reflects that he has been involved in individual and group 
therapy sessions for his PTSD at that facility for the last 12 
years.  The social worker noted that the Veteran was exposed to 
severe war trauma in Vietnam, at which time "he experienced and 
witnessed events that involve actual or threatened death or 
serious injuries.  These traumatic events come in a pattern of 
recurrent or intrusive distressing recollection of events 
including images, thoughts, or perceptions."

The February 2005 letter describes the Veteran's PTSD symptoms, 
including chronic panic attacks, survivor's guilt, feelings of 
detachment or estrangement from others, irritability, inability 
to sleep, avoidance of stimuli, numbing of general 
responsiveness, inability to recall an important aspect of the 
trauma, and markedly diminished interest or participation in 
significant activities.  The duration of these symptoms had been 
for several years.  The social worker concluded that the Veteran 
satisfies the PTSD diagnostic criteria as listed in the DSM-IV 
and assigned a global assessment of functioning (GAF) score of 
38.  GAF scores of 31 to 40 indicate some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking or 
mood (e.g., depressed man avoids friends, neglects family, and is 
unable to work).

A February 2006 letter from the Veteran's psychiatrist reflects 
that he had been treating the Veteran since September 1991.  He 
noted the Veteran's diagnoses of PTSD and major depression and 
stated that the Veteran was being treated with psychotropic 
medication and group and individual therapy.  He specifically 
noted that the Veteran was experiencing intrusive and devastating 
flashbacks of his war experiences.

An April 2008 VA mental health evaluation lists an Axis I initial 
diagnostic impression of PTSD and depression, not otherwise 
specified.  This record notes that the Veteran described a few 
traumatic experiences related to Vietnam, such as unloading dead 
bodies from choppers.  He also, however, described a few 
traumatic experiences from his childhood.  The registered nurse 
who conducted this examination did not attribute the PTSD 
diagnosis to a specific stressor or stressors.  

The April 2008 evaluation gives a thorough account of the 
Veteran's reported symptomatology and history.  The Veteran 
reported suicidal thoughts in the recent past; isolating himself; 
disliking crowds; feelings of anhedonia; panic attacks; 
claustrophobia; anxiety; nightmares; intrusive memories; and 
hypervigilance.

On examination, he was alert and oriented to person, place, and 
time.  Hygiene and grooming were fair to good.  He was pleasant 
and cooperative, with good eye contact.  Speech was spontaneous 
and appropriate in rate and volume.  Affect was blunted and his 
mood was somewhat depressed.  His thoughts were coherent and 
logical, and he denied past or present audio or visual 
hallucinations.  His judgment was intact and his insight was 
good.  

As noted above, the initial diagnostic impression was PTSD and 
depression, not otherwise specified.  A GAF score of 51 was 
assigned, indicating moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social or occupational functioning (e.g., few 
friends, conflicts with peers and co- workers).

The March 2010 VA examination report diagnoses depressive 
disorder and states that the criteria for a PTSD diagnosis were 
not met.  It noted that there were no behavioral or social 
changes, re-experiencing, or heightened physiological arousal due 
to service.  The examination report notes the Veteran's medical 
history and states that the Veteran reported he gets depressed 
due to his multiple physical illnesses.  It noted that he was 
being treated for depression, panic attacks, and PTSD.  He 
reported that he feels depressed and tired all of the time and 
that he isolates himself and avoids people.  

On examination, the Veteran was oriented as to person, place, and 
time.  He spoke clearly and slowly in a low tone of voice.  His 
answers were brief but coherent.  His mood was depressed.  He 
denied suicidal or homicidal thoughts as well as hallucination or 
delusion.  His memory for recent and remote events was good.  The 
examiner noted that the frequency of the Veteran's symptoms is 
rare, severity is mild, and duration lasts for minutes.  The 
examiner noted a few hours were lost from work and that there was 
"No impairment of thought process, social functioning or post 
military stressors and normal activities of daily living."  

The probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, his 
knowledge and skill in analyzing the data, and his medical 
conclusion.  As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions are 
within the province of the adjudicator.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  Whether a physician provides a 
basis for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the merits.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims folder and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).

The Board notes that all of the diagnoses of record were made by 
individuals who are qualified through education, training, or 
experience to provide competent medical evidence under 38 C.F.R. 
§ 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  

Having reviewed these etiology opinions, the Board concludes that 
the evidence is in relative equipoise as to whether the Veteran 
currently has PTSD.  

Specifically, the Board finds that the records diagnosing PTSD 
are at least as thorough and persuasive as those that do not.  
Several of these records, especially those from February 2005 and 
April 2008, provide detailed discussions of the Veteran's 
pertinent psychiatric symptomatology and clearly relate his PTSD 
symptoms to his Vietnam service.  As noted above, VA has verified 
the Veteran's presence at Dau Tieng during multiple attacks and 
notes that the types of stressors that are mentioned above are 
consistent with those that would arise from such attacks.  The 
Board further notes that the February 2005 letter, in particular, 
diagnoses PTSD pursuant to the DSM-IV criteria and discusses the 
Veteran's lengthy history of PTSD treatment and counseling at the 
Vet Center.  In short, the medical evidence diagnosing PTSD 
clearly reflects why the Veteran's particular symptoms and 
history justify the PTSD diagnosis.  

On the other hand, while there is probative value in the evidence 
that does not diagnose PTSD, this evidence is not so significant 
as to outweigh the value of the evidence supporting the Veteran's 
claim.  This conclusion is based partially on the diminished 
probative value of the March 2010 VA examination report.

The Board finds the March 2010 VA examination report to be highly 
inadequate.  Contrary to the Board's August 2009 remand 
instructions, the examiner was not given a description of the 
verified stressor and, in fact, was not even notified that a 
stressor had been verified.  Other than noting the Veteran's 
Vietnam service, the examination report lists none of the 
reported stressors that appear in so many of the Veteran's other 
mental health records from recent years.  Nor does the examiner 
even acknowledge the Veteran's stressors as presented in the 
remaining medical evidence.  It is thus unclear whether the VA 
examiner was even aware of the nature of the Veteran's confirmed 
stressor.

Furthermore, the examination report is rather brief and gives 
little indication of the thoroughness of the examination itself.  
While the examiner did note that the claims file was reviewed, 
his only discussion of the Veteran's history appears to come from 
a brief summary that was given by the Veteran himself.  For 
instance, no mention is made of the Veteran's March 2004 
hospitalization following reports of suicidal thoughts or of the 
February 2005 letter from the Veteran's psychiatrist summarizing 
a roughly fourteen-year history of PTSD treatment.  The VA 
examiner's characterization of and conclusions regarding the 
severity of the Veteran's symptomatology are plainly contradicted 
by multiple other sources of evidence.  Finally, the VA 
examiner's conclusion that the Veteran does not meet the DSM-IV 
criteria for PTSD due to findings of "No behavioral, social 
changes, re-experiencing and heightened physiological arousal due 
to service" is too vague to probatively and effectively refute 
the contradictory evidence of record.  

In short, the Board finds that there is at least an approximate 
balance of positive and negative evidence as to whether the 
Veteran has PTSD that was incurred as a result of a verified in-
service stressor.

Therefore, having resolved doubt in favor of the Veteran, the 
Board concludes that service connection is warranted for PTSD, 
and that the benefit sought on appeal is granted.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102, 3.304(f) (2009).


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The Veteran has also claimed entitlement to service connection 
for peripheral neuropathy of the upper extremities.  He 
essentially claims that such disability has been caused by his 
service-connected diabetes mellitus.  

The Board reopened this claim in August 2009 and remanded it for 
additional development.  Specifically, the Board remand directed 
that the Veteran be scheduled for another VA examination to 
clarify the nature and etiology of the claimed peripheral 
neuropathy of the lower and upper extremities.  It was then 
directed that the record be reviewed and that, "If any benefit 
sought on appeal remains denied, the appellant should be 
furnished a supplemental statement of the case and given the 
opportunity to respond thereto."

The Veteran underwent a VA neurologic examination in March 2010.  
This examination appears to have found essentially normal upper 
extremities, as no diagnosis was given.  New VA medical records 
were also added to the claims file.  Among these records was an 
August 2009 VA social work progress note reflecting the Veteran 
had complained of peripheral neuropathy in all of his 
extremities.  

A May 2010 Decision Review Officer (DRO) decision granted 
entitlement to service connection for peripheral neuropathy of 
the lower left and right extremities.  A May 2010 supplemental 
statement of the case reviewed and again denied service 
connection for PTSD.  Neither the rating decision nor the 
supplemental statement of the case addressed the issue of 
entitlement to service connection for peripheral neuropathy of 
the upper extremities, and this issue has not otherwise been 
readjudicated since the August 2009 Board remand.  

The Board further notes that the Veteran is unrepresented.  

A remand by the Board confers upon the Veteran, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon the VA a concomitant duty to ensure compliance with 
the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  

Given the above, the Board finds that a remand is necessary to 
readjudicate the claim of entitlement to service connection for 
peripheral neuropathy of the upper extremities.  

Accordingly, the case is REMANDED for the following action:

Review the expanded record and, if the 
benefit sought on appeal remains denied, the 
appellant should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  Thereafter, 
the case should be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


